COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
JAMES M.
HOODENPYLE,                                )                    No. 
08-02-00204-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                       143rd District Court
                                                                              )
ROGER W. JONES d/b/a PECOS
FARMERS     )                   of Reeves
County, Texas
PRODUCE and PECOS FARMER=S                   )
PRODUCE, INC.,                                                )                   (TC# 00-06-16725-CVR)
                                                                              )
Appellees.                          )
 
O
P I N I O N
 
Pending
before the Court is the motion of Appellant, James M. Hoodenpyle,
to dismiss this appeal pursuant to Tex.R.App.P.
42.1, which states that:
(a) The appellate
court may dispose of an appeal as follows:
 
(1)  in accordance with
an agreement signed by all parties or their attorneys and filed with the clerk;
or
 
(2)  in accordance with a
motion of appellant to dismiss the appeal or affirm the appealed judgment or
order; but no party may be prevented from seeking any relief to which it would
otherwise be entitled.
 
By
his motion, Appellant voluntarily requests dismissal of the appeal pursuant to
Rule 42.1(a)(2) because the parties have reached a
settlement.  Because Appellant has
established compliance with Rule 42.1(a)(2), we grant
Appellant=s motion
and dismiss the appeal.
 




 
 
September 19, 2002
                                                                        

ANN CRAWFORD McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)